DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling device with heat sinks, does not disclose, teach or suggest, following subject matter in claims:  
a receiver that includes a top wall facing the board, the receiver configured to allow a coupling device to be inserted into a space between the board and the top wall; 
a movable part provided in the top wall, the movable part configured to be movable in a direction facing the board, the movable part having a contact portion configured to be in contact with a top surface of the coupling device;
an elastic part that has elasticity provided at the movable part, the elastic part urging the movable part toward the board; 
a housing positioned over a side opposite the board relative to the heat sink, the housing having a facing wall facing the heat sink; 
a fan configured to supply wind to the heat sink along the facing wall; 
a heat generator, separate from the coupling device, disposed over the board and positioned upstream of the movable part in a wind flowing direction: 
a heat transfer member thermally coupled to the elastic part and the heat generator; 
a first heat sink thermally coupled to the heat transfer member and the heat generator; and 
a second heat sink thermally coupled to the heat transfer member. 

Prior arts, Hall, Edgren and Gupta disclose related structural elements for heat dissipation assembly with heat sinks, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835